UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 11, 2015 Date ofReport (Date of earliest event reported) TOFUTTI BRANDS INC. (Exact name of registrant as specified in its charter) Delaware 1-9009 13-3094658 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 50 Jackson Drive Cranford, New Jersey 07016 (Address of principal executive offices and zip code) (908)272-2400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): * Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) * Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On August 11, 2015, the registrant reported its results of operations for the thirteen and twenty-six weeks ended June 27, 2015.A copy of the press release issued by the registrant in this connection is furnished herewith as Exhibit 99.1. The information in this Item in this Current Report on Form 8-K and Exhibit 99.1 attached hereto are being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (c)Exhibits Exhibit 99.1Press Release dated August 11, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 11, 2015 TOFUTTI BRANDS INC. (Registrant) By: /s/Steven Kass Steven Kass Chief Financial Officer
